

Exhibit 10.7


ALARM.COM HOLDINGS, INC.


2015 EQUITY INCENTIVE PLAN
EARLY EXERCISE RESTRICTED STOCK PURCHASE AGREEMENT
This Early Exercise Restricted Stock Purchase Agreement (“Agreement”) is made as
of [______________], by and between Alarm.com Holdings, Inc., a Delaware
corporation (the “Company”), and [_________________] (“Purchaser”). To the
extent any capitalized terms used in this Agreement are not defined, they shall
have the meaning ascribed to them in the Company’s 2015 Equity Incentive Plan
(as amended and in effect from time-to-time, the “Plan”).
WITNESSETH:
WHEREAS, Purchaser was awarded an option to purchase up to [________] shares of
Common Stock (“Common Stock”) of the Company (the “Option”) pursuant to the
Plan;
WHEREAS, the Option consists of a Stock Option Grant Notice (the “Grant Notice”)
and a Stock Option Agreement (the “Option Agreement,” and together with the
Grant Notice, the “Option Documents”);
WHEREAS, the Grant Notice provides that “early exercise” of the Option is
permitted in accordance with the terms of the Option Documents; and
WHEREAS, Purchaser desires to exercise all or a portion of the Option on the
terms and conditions contained herein, and wishes to take advantage of the early
exercise provision of Purchaser’s Option Documents and therefore to enter into
this Agreement.
NOW, THEREFORE, IT IS AGREED between the parties as follows:
1.Exercise of Option. Subject to the terms and conditions hereof, Purchaser
hereby elects to exercise Purchaser’s Option to purchase [_____________] shares
of the Common Stock (the “Shares”). Of these Shares, Purchaser has elected to
purchase [________] of those Shares which have become vested as of the date
hereof pursuant to the Vesting Schedule set forth in the Grant Notice (the
“Vested Shares”) and [________] Shares which are unvested as of the date hereof
pursuant to the Vesting Schedule set forth in the Grant Notice (the “Unvested
Shares”). The Unvested Shares shall be subject to the Reacquisition Right set
forth in Section 3(b) below.
Purchaser acknowledges that, in connection with the exercise of the Option,
Purchaser has delivered to the Company a properly completed and executed Notice
of Exercise in the form attached as Attachment III to the Option Documents as
well as any and all other documents, agreements and information required to be
delivered pursuant to the terms and conditions of the Option Documents and the
Plan.
As noted in the Notice of Exercise, the purchase price for the Shares shall be
$[________] per Share for a total purchase price of $[__________] and Purchaser
has delivered the purchase price to the Company in the following manner:
[___________].

1

--------------------------------------------------------------------------------



The term “Shares” refers to the purchased Shares and all securities received in
replacement of the Shares or as stock dividends or splits, all securities
received in replacement of the Shares in a recapitalization, merger,
reorganization, exchange or the like, and all new, substituted or additional
securities or other properties to which Purchaser is entitled by reason of
Purchaser’s ownership of the Shares. The number of Shares and/or class of
securities subject to this Agreement may also be adjusted from time to time for
Capitalization Adjustments. [The Shares also remain subject to the provisions of
Section 10 of the Option Agreement].
2.    Time and Place of Exercise. The purchase and sale of the Shares under this
Agreement shall occur at the principal office of the Company simultaneously with
the execution and delivery of this Agreement in accordance with the provisions
of the Option; provided, however, that payment shall be provided in the form
provided herein and in the Notice of Exercise. Following such date, subject to
the restrictions and conditions of this Agreement, the Company will issue to
Purchaser the Shares to be purchased by Purchaser (which shall be issued in
Purchaser’s name) against payment of the purchase price therefor by Purchaser.
3.    Limitations on Transfer.
(a)    Transfer Restrictions. In addition to any other limitation on transfer
created by applicable securities laws or any stockholders’ agreement to which
Purchaser is a party, Purchaser shall not sell, assign, hypothecate, donate,
encumber or otherwise dispose of any interest in the Unvested Shares while the
Shares are subject to the Company’s Reacquisition Right (as defined below);
provided, however, that an interest in the Unvested Shares may be transferred
pursuant to a domestic relations order as defined in the Code. After any Shares
have been released from such Reacquisition Right, Purchaser shall not assign,
encumber or dispose of any interest in such Shares except in compliance with
this Agreement, the Company’s bylaws and applicable securities laws.
(b)    Reacquisition Right.
(i)    In the event Purchaser’s Continuous Service terminates, Purchaser will
forfeit and the Company will automatically reacquire (the “Reacquisition
Right”), without any required action or notice to Purchaser, on the date that is
ninety (90) days after the termination of Participant Continuous Service (the
“Reacquisition Date”) all Unvested Shares as of the date of Purchaser’s
termination of Continuous Service for a per Share price equal to the
Reacquisition Price (as defined below). Purchaser hereby agrees to take whatever
action the Company deems necessary to effectuate the Company’s reacquisition of
the Unvested Shares and the exercise of the Reacquisition Right hereunder.
Notwithstanding anything to the contrary in this Section 3(b) or in this
Agreement, the Company may elect to waive, in its sole discretion, its
Reacquisition Right in whole or in part by providing written notice to you, at
any time prior to or on the Reacquisition Date, and the Escrow Agent may then
release to you the number of shares of Common Stock not being reacquired by the
Company and/or cause any applicable restrictions to be removed from the Shares
with the Company’s transfer agent (or other applicable custodian).
(ii)    As used herein, the term “Reacquisition Price” shall mean he lower of
(x) the Fair Market Value of the Common Stock (as determined under the Plan) on
the date of reacqusition or (y) the price equal to Purchaser’s Exercise Price
per Share as indicated in Section 1 and in the Grant Notice.
(iii)    The Reacquisition Price may, at the Company’s option, be paid (A) by
delivery to Purchaser or Purchaser’s executor with such notice of a check in the
amount of the aggregate Reacquisition

2

--------------------------------------------------------------------------------



Price for the Shares being purchased, or (B) in the event Purchaser is indebted
to the Company, by cancellation by the Company of an amount of such indebtedness
equal to the purchase price for the Shares being reacquired, or (C) by a
combination of (A) and (B) so that the combined payment and cancellation of
indebtedness equals such aggregate Reacquisition Price. Upon delivery of such
notice and payment of the purchase price in any of the ways described above, the
Company shall become the legal and beneficial owner of the Shares being
repurchased and all rights and interest therein or related thereto, and the
Company shall have the right to transfer to its own name the number of Shares
being repurchased by the Company, without further action by Purchaser.
(iv)    One hundred percent (100%) of the Unvested Shares shall initially be
subject to the Reacquisition Right. The Unvested Shares shall be released from
the Reacquisition Right in accordance with the Vesting Schedule set forth in the
Grant Notice, including any provisions regarding acceleration of vesting, as if
such Unvested Shares were still subject to the Option Documents. Fractional
shares shall be rounded to the nearest whole share.
(v)    To the extent the Reacquisition Right remains in effect following a
Corporate Transaction or Change in Control, unless otherwise provided by the
Board pursuant to the terms of the Plan, it will apply to the new capital stock,
cash or other property received in exchange for the Unvested Shares in
consummation of the Corporate Transaction or Change in Control, as applicable,
but only to the extent the Unvested Shares were at the time covered by such
right.
4.    Escrow of Unvested Shares. For purposes of facilitating the enforcement of
the provisions of Section 3 above, Purchaser agrees, immediately upon receipt of
the certificate(s), if certificated, for the Shares subject to the Company’s
Reacquisition Right described in Section 3(b), to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached to
this Agreement as Attachment A-1 executed by Purchaser and by Purchaser’s spouse
(if required for transfer), in blank, to the Secretary of the Company, or the
Secretary’s designee, to hold such certificate(s) and Assignment Separate from
Certificate in escrow and to take all such actions and to effectuate all such
transfers and/or releases as are in accordance with the terms of this Agreement.
Purchaser hereby acknowledges that the Secretary of the Company, or the
Secretary’s designee, is so appointed as the escrow holder with the foregoing
authorities as a material inducement to make this Agreement and that said
appointment is coupled with an interest and is accordingly irrevocable.
Purchaser agrees that said escrow holder shall not be liable to any party hereof
(or to any other party). The escrow holder may rely upon any letter, notice or
other document executed by any signature purported to be genuine and may resign
at any time. Purchaser agrees that if the Secretary of the Company, or the
Secretary’s designee, resigns as escrow holder for any or no reason, the Company
shall have the power to appoint a successor to serve as escrow holder pursuant
to the terms of this Agreement. Alternatively, the Company in its sole
discretion, may elect not to issue any certificate representing the Unvested
Shares and instead document Purchaser’s interest therein by registering such
shares of Common Stock with the Company’s transfer agent (or another custodian
selected by the Company) in book entry form in Purchaser’s name with the
applicable restrictions noted in the book-entry system, in which case
certificate(s) representing all or a part of shares of Common Stock will not be
issued unless and until the Reacquisition Right with respect to such Unvested
Shares has lapsed.
5.    Rights as a Stockholder. Subject to the provisions of this Agreement,
Purchaser will exercise all rights and privileges of a stockholder of the
Company with respect to the shares of Common Stock deposited

3

--------------------------------------------------------------------------------



in escrow. Purchaser will be deemed to be the holder of the shares for purposes
of receiving any dividends that may be paid with respect to such shares (which
will be subject to the same vesting and forfeiture restrictions as apply to the
shares to which they relate) and for purposes of exercising any voting rights
relating to such shares, even if some or all of such shares have not yet vested
and been released from the Company’s Reacquisition Right.    
6.    Restrictive Legends and Stop-Transfer Orders.
(a)    Legends. All certificates and/or book entries representing the Common
Stock issued hereunder will be endorsed with appropriate legends determined by
the Company (in addition to any other legend that may be required by other
agreements between Purchaser and the Company).
(b)    Stop-Transfer Notices. Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
(c)    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.
7.    No Employment Rights. Nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company, or an Affiliate, to terminate
Purchaser’s employment or consulting relationship, for any reason, with or
without cause.
8.    Withholding Obligations.
(a)    As of the date the Option is exercised, the date Shares are issued to the
Purchaser and/or at any time thereafter as requested by the Company, Purchaser
hereby authorizes withholding from payroll and any other amounts payable to
Purchaser, and Purchaser otherwise agrees to make adequate provision for any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with the Option or this Agreement (the “Withholding Taxes”). The Company may, in
its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation by any of the following means or by a combination of such means: (i)
withholding from any amounts otherwise payable to Purchaser by the Company; (ii)
causing Purchaser to tender a cash payment; (iii) withholding shares of Common
Stock from the shares of Common Stock issued or otherwise issuable to Purchaser
in connection with the Option or this Agreement that are not subject to the
Reacquisition Right with a Fair Market Value equal to the amount of such
Withholding Taxes or (iv) permitting or requiring Purchaser to enter into a
“same day sale” commitment, if applicable, with a broker-dealer that is a member
of the Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby
Purchaser irrevocably elects to sell a portion of the shares subject to this
Agreement or the Option to the extent not subject to the Reacquisition Right to
satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the Withholding Taxes directly to
the Company and/or its Affiliates; provided, however, that the number of such
shares of Common Stock withheld may not exceed the amount necessary to satisfy
the Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and

4

--------------------------------------------------------------------------------



foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income; and provided, further, that to the extent necessary
to qualify for an exemption from application of Section 16(b) of the Exchange
Act, if applicable, such share withholding procedure will be subject to the
express prior approval of the Company’s Compensation Committee.
(b)    Unless the tax withholding obligations of the Company and any Affiliate
are satisfied, the Company will have no obligation to issue a certificate for
such shares, delivery of such shares and/or release such shares from any escrow
(as applicable) provided for in this Agreement.
(c)    In the event the Company’s obligation to withhold arises prior to the
delivery or release to Purchaser of Common Stock or it is determined after the
delivery of Common Stock to Purchaser that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company,
Purchaser agrees to indemnify and hold the Company harmless from any failure by
the Company to withhold the proper amount.
9.    Section 83(b) Election. Purchaser understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
for a Nonstatutory Stock Option and as alternative minimum taxable income for an
Incentive Stock Option the difference between the amount paid for the Shares and
the Fair Market Value of the Shares as of the date any restrictions on the
Shares lapse. In this context, “restriction” means the Company’s Reacquisition
Right set forth in Section 3(b) of this Agreement. Purchaser understands that
Purchaser may elect to be taxed at the time the Shares are purchased, rather
than when and as the Reacquisition Right expires, by filing an election under
Section 83(b) (an “83(b) Election”) of the Code with the Internal Revenue
Service within 30 days from the date of purchase. Even if the Fair Market Value
of the Shares at the time of the execution of this Agreement equals the amount
paid for the Shares, the election must be made to avoid income and alternative
minimum tax treatment under Section 83(a) in the future. Purchaser understands
that failure to file such an election in a timely manner may result in adverse
tax consequences for Purchaser. Purchaser further understands that an additional
copy of such election form should be filed with his or her federal income tax
return for the calendar year in which the date of this Agreement falls.
Purchaser acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to purchase of the Shares
hereunder, and does not purport to be complete.
Purchaser agrees that Purchaser will execute and deliver to the Company with
this executed Agreement a copy of the Acknowledgment and Statement of Decision
Regarding Section 83(b) Election (the “Acknowledgment”) attached hereto as
Attachment A-2. Purchaser further agrees that Purchaser will execute and submit
with the Acknowledgment a copy of the 83(b) Election attached hereto as
Attachment A-3 (for income tax purposes in connection with the early exercise of
a Nonstatutory Stock Option) if Purchaser has indicated in the Acknowledgment
his or her decision to make such an election.
The Company has no duty or obligation to minimize the tax consequences to
Purchaser in connection with the Option or this Agreement and shall not be
liable to Purchaser for any adverse tax consequences to Purchaser arising in
connection herewith or therewith. Purchaser is hereby advised to consult with
Purchaser’s own personal tax, financial and/or legal advisors regarding the tax
consequences of this Agreement and by signing this Agreement, Purchaser agrees
that Purchaser has done so or knowingly and voluntarily declined to do so.
Purchaser understands that Purchaser (and not the Company) shall be responsible
for Purchaser’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement.

5

--------------------------------------------------------------------------------



Purchaser agrees to review with Purchaser’s own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Purchaser will rely solely on such advisors and
not on any statements or representations of the Company or any of its agents.
10.    Governing Plan Documents. This Agreement is subject to all the provisions
of the Plan, the provisions of which are hereby made a part hereof, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of this Agreement and those of the
Plan, the provisions of the Plan will control. In addition, this Agreement (and
any compensation paid or shares issued under this Agreement) is subject to
recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company, [the provisions of Section 10 of the Option Agreement,]
and any compensation recovery policy otherwise required by applicable law.
11.    Miscellaneous.
(a)    Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.
(b)    Entire Agreement; Enforcement of Rights. This Agreement, its attachments
and the related Option Documents and Plan set forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement. The failure by either
party to enforce any rights under this Agreement shall not be construed as a
waiver of any rights of such party.
(c)    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.
(d)    Construction. This Agreement is the result of negotiations between and
has been reviewed by each of the parties hereto and their respective counsel, if
any; accordingly, this Agreement shall be deemed to be the product of all of the
parties hereto, and no ambiguity shall be construed in favor of or against any
one of the parties hereto.
(e)    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and addressed to the party to be
notified at such party’s address as set forth below or as subsequently modified
by written notice.
(f)    Effect on Other Employee Benefit Plans. The value of amounts payable
under this Agreement will not be included as compensation, earnings, salaries,
or other similar terms used when calculating your benefits under any employee
benefit plan sponsored by the Company or any Affiliate, except

6

--------------------------------------------------------------------------------



as such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any of the Company’s or any Affiliate’s
employee benefit plans.
(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
(h)    Successors and Assigns. The rights and obligations of the Company are
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. The rights and obligations
of Purchaser under this Agreement may only be assigned with the prior written
consent of the Company.
(i)    Further Assurances.    Purchaser agrees upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of this
Agreement.



7

--------------------------------------------------------------------------------



The parties have executed this Agreement as of the date first set forth above.
COMPANY:
ALARM.COM HOLDINGS, INC.
By:     
Name (print):    
Title:     
PURCHASER:
    
(Signature)
    
(Print Name)
Address:     
    
I, ______________________, spouse of Purchaser, have read and hereby approve the
foregoing Agreement. In consideration of the Company’s granting my spouse the
right to purchase the Shares as set forth in the Agreement, I hereby agree to be
bound irrevocably by the Agreement and further agree that any community property
or similar interest that I may have in the Shares shall hereby be similarly
bound by the Agreement. I hereby appoint my spouse as my attorney-in-fact with
respect to any amendment or exercise of any rights under the Agreement.
___________________________________
Spouse of Purchaser (if applicable)

8

--------------------------------------------------------------------------------



ATTACHMENT A-1
ASSIGNMENT SEPARATE FROM CERTIFICATE
FOR VALUE RECEIVED and pursuant to that certain Early Exercise Restricted Stock
Purchase Agreement between the undersigned (“Purchaser”) and ALARM.COM HOLDINGS,
INC. (the “Company”) dated _______________, ____ (the “Agreement”), Purchaser
hereby sells, assigns and transfers unto the Company
_________________________________ (________) shares of the Common Stock of the
Company, standing in Purchaser’s name on the books of the Company and
represented by Certificate No. ____, and does hereby irrevocably constitute and
appoint ________________________________________________ to transfer said stock
on the books of the Company with full power of substitution in the premises.
THIS ASSIGNMENT MAY ONLY BE USED AS AUTHORIZED BY THE AGREEMENT AND THE
ATTACHMENTS THERETO.
Dated:     
        
(Signature)
        
(Print Name)
        
Spouse of Purchaser (if applicable)
Instruction: Please do not fill in any blanks other than the signature line. The
purpose of this assignment is to enable the Company to exercise its
Reacquisition Right set forth in the Agreement without requiring additional
signatures on the part of Purchaser.

9

--------------------------------------------------------------------------------



ATTACHMENT A-2
ACKNOWLEDGMENT AND STATEMENT OF DECISION
REGARDING SECTION 83(b) ELECTION


The undersigned (which term includes the undersigned’s spouse), a purchaser of
___________ shares of Common Stock of ALARM.COM HOLDINGS, INC., a Delaware
corporation (the “Company”) by exercise of an option (the “Option”) granted
pursuant to the Company’s 2015 Equity Incentive Plan (the “Plan”), hereby states
as follows:
1.    The undersigned acknowledges receipt of a copy of the Plan relating to the
offering of such shares. The undersigned has carefully reviewed the Plan and the
option agreement pursuant to which the Option was granted.
2.    The undersigned either [check and complete as applicable]:
(a)    ____ has consulted, and has been fully advised by, the undersigned’s own
tax advisor regarding the federal, state and local tax consequences of
purchasing shares under the Plan, and particularly regarding the advisability of
making elections pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”) and pursuant to the corresponding provisions, if any, of
applicable state law; or
(b)    ____ has knowingly chosen not to consult such a tax advisor.
3.    The undersigned hereby states that the undersigned has decided [check as
applicable]:
(c)    ____ to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Early
Exercise Notice and Restricted Stock Purchase Agreement, an executed form
entitled “Election Under Section 83(b) of the Internal Revenue Code of 1986”; or
(d)    ____ not to make an election pursuant to Section 83(b) of the Code.
4.    Neither the Company nor any Affiliate or representative of the Company has
made any warranty or representation to the undersigned with respect to the tax
consequences of the undersigned’s purchase of shares under the Plan or of the
making or failure to make an election pursuant to Section 83(b) of the Code or
the corresponding provisions, if any, of applicable state law.
Dated:     
        
(Signature)
        
(Print Name)
        
Spouse of Purchaser (if applicable)

10

--------------------------------------------------------------------------------



ATTACHMENT A-3
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
[Date of Mailing]
Department of the Treasury
Internal Revenue Service
[Address]
[Address]


Re:
Election Under Section 83(b)

Ladies and Gentlemen:
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the excess (if any) of the fair market value of the
shares described below over the amount paid for those shares. The following
information is supplied in accordance with Treasury Regulation § 1.83-2:
1.    The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:
NAME OF TAXPAYER:    
NAME OF SPOUSE:    
ADDRESS:    
IDENTIFICATION NO. OF TAXPAYER:    
IDENTIFICATION NO. OF SPOUSE:    
TAXABLE YEAR:    
2.    The property with respect to which the election is made is described as
follows:
______________ shares of the Common Stock $0.01 par value, of ALARM.COM
HOLDINGS, INC., a Delaware corporation (the “Company”).
3.    The date on which the property was transferred is: _______________
4.    The property is subject to the following restrictions:
Repurchase option at the lower of cost or fair market value in favor of the
Company upon termination of taxpayer’s employment or consulting relationship.
This repurchase option lapses over a specified vesting period.
5.    The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is: $____________
6.    The amount (if any) paid for such property: $____________

11

--------------------------------------------------------------------------------



7.    The amount to include in gross income is $____________
The undersigned taxpayer will file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the property. A copy of the
election also will be furnished to the person for whom the services were
performed and the transferee of the property. Additionally, the undersigned will
include a copy of the election with his or her income tax return for the taxable
year in which the property is transferred. The undersigned is the person
performing the services in connection with which the property was transferred.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
Dated:             
Taxpayer
Dated:             
Spouse of Taxpayer

12